United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 98-1305
                                 ___________

Michael L. Colbert,                     *
                                        *
              Appellant,                *
                                        *
       v.                               *
                                        *
Kansas City Missouri Water and          *
Pollution Control Department;           *
City of Kansas City, Missouri,          * Appeal from the United States
Personnel Department; Rita Gabiler,     * District Court for the
Personnel Department, Water and         * Western District of Missouri.
Pollution Records Department; Duane *
Cosby, Water & Pollution Safety         *      [UNPUBLISHED]
Officer; City Councilman Finey;         *
Joyce Hammond-Perry, Diversity          *
Coordinator, Affirmative Action         *
Officer; City of Kansas City, Missouri, *
                                        *
              Appellees.                *
                                   ___________

                        Submitted: May 1, 1998
                            Filed: May 4, 1998
                                ___________

Before BOWMAN, Chief Judge, WOLLMAN, and MORRIS SHEPPARD ARNOLD,
      Circuit Judges.
                             ___________

PER CURIAM.
       Michael L. Colbert appeals the district court&s1 adverse grant of summary
judgment on his claim under the Americans with Disabilities Act, 42 U.S.C. §§ 12101-
12213. After a careful review of the record and the parties& submissions on appeal, we
affirm the judgment of the district court. See 8th Cir. R. 47B. We also deny Colbert&s
motion for appointment of counsel.

      Accordingly, the judgment is affirmed.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
      The Honorable Fernando J. Gaitan, Jr., United States District Judge for the
Western District of Missouri.

                                         -2-